DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 8/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: sub-system in claim 1 and oygen saturation unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification [pg. 7] explains that the sub-system may include a nanofiltration unit and/or an electrodialysis unit (and, in view of 112(f), equivalents thereof).  However, the specification appears to be silent of any particular structure regarding the oxygen saturation unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “oxygen saturation unit” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not recite any particular structure employed to achieve the oxygen saturation function, instead merely using the terms “saturation unit” or “saturator” with no further details. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al (US PGPub 2014/0290484 A1).
Weston teaches a system to reduce scaling with an electrolytic cell including an upstream membrane for sulfate removal [Abs].  The membranes may be nanofiltration membranes, and the cell may be employed for electrochlorination applications.  The nanofiltration membrane subsystem receives a feed and separates into a reject stream containing a higher proportion of divalent ions e.g. sulfate, and passing a permeate with a higher proportion of monovalent ions to the electrochlorination cell [0014-0015; Fig. 1B].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al in view of Ahilan (WO 2007/132477 A1).
	Weston teaches as above, and teaches that the purpose of the NF membrane subsystem is to remove divalent ions such as sulfates while retaining monovalent ions for further processing e.g. for electrochlorination [0004, 0006, 0013-0015].  As such, at minimum, it would have been obvious for one of ordinary skill in the art to maximize the removal of divalent ions while minimizing the removal of monovalent ions via the membranes, to optimize the permeate stream for its intended use.
	See further Ahilan, which teaches pretreatment of saline water feeds via NF [Abs] to remove at least 85% of divalent ions and less than 30% of monovalent ions [Abs].  Ahilan teaches that this optimizes both permeate and retentate streams for downstream purposes, i.e. to process permeate for nd paragraph].  Ahilan does not describe the process in terms of change in concentration (i.e. change in both ion amount and water amount in a linked manner); however, at minimum, in view of Ahilan it would be recognized that the ion separation behavior of the NF system can and should be optimized by one of ordinary skill in the art through selection of appropriate membranes and operating parameters to achieve the intended purpose i.e. to direct monovalent ions to the permeate for downstream use and direct divalent ions to the retentate.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al in view of Ganzi et al (US PGPub 2010/0282689 A1).
	With respect to claim 5, Weston teaches as above but is silent to the use of an electrodialysis unit in the system upstream of the electrolyzer, i.e. to separate ions between concentrate and diluate streams.
	However, Ganzi teaches a water treatment system for brine treatment, softening, and the like [Abs] which may include multiple electrodialysis and electrodeionization devices.  The system may employ the devices to increase the concentration of monovalent ions and decrease the concentration of divalent ions, and may include at least some chambers to act as electrochlorination electrolyzers i.e. to produce hypochlorite [0051] for disinfection purposes.  This may be carried out in e.g. an electrodialysis device or electrodeionization device in the system [claims 16 and 30].  The system may be employed in combination with e.g. a sulfate removal membrane system [0044].  The combination of units is employed to produce dilute and concentrated streams, and to deplete in divalent ions while enriching in monovalent ions [0046-0047].  The electrodialysis devices may employ monovalent selective membranes [0042].

	With respect to claim 6, as above in view of Ganzi the use of an electrodialysis system to separate an input into a more concentrated stream and a more dilute stream, i.e. to enhance downstream processing of the concentrate stream, would have been obvious.
	With respect to claim 7, Ganzi teaches that promoting transport of e.g. monovalent species is a desired effect, as above, and demonstrates effective amount of ion removal (i.e. ion transport to a more concentrated stream) per stage in electrodialysis tests [0128, Fig. 12B].  As such, optimization of the amount of concentration, i.e. as a tradeoff between separation and required number of stages and the like, would at least have been obvious to one of ordinary skill in the art.
	With respect to claim 11, as above at least Ganzi suggests employing an electrodialysis unit downstream of an NF unit e.g. using the NF for sulfate removal or the like.  As such, positioning the elements as claimed would have been obvious to one of ordinary skill in the art.
Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al in view of Ganzi et al and Yang et al (An innovative beneficial reuse of seawater concentrate using BMED – Journal of Membrane Science, 2013).
	With respect to claim 8, see the rejection of claim 5 above.  Ganzi teaches as above but is silent to the use of bipolar membranes.

	It would have been obvious to one of ordinary skill in the art to provide a system with a bipolar membrane in the combined system of Weston and Ganzi to allow for generation of acid and base from the brine, as in Yang, in order to gain the benefit of locally sourcing useful chemicals for e.g. pH adjustment.
	With respect to claims 9 and 10, as above the use of at least an electrodialysis unit having a bipolar membrane to generate chemicals for pH adjustment would have been obvious, and further Weston already teaches the use of NF in a manner consistent with the claimed invention.  It would have been obvious to position such an electrodialysis system upstream of the NF to allow for pH control at the membrane, where it is often necessary (as suggested by Yang).  Further, Weston teaches that pH changes may be a particular cause of fouling in the system [0003], such that employing an upstream electrodialysis unit for pH control would further have been obvious.
	With respect to claim 13, Ganzi teaches that the electrodialysis units as taught (i.e. including those with monovalent-selective membranes) may be used to generate acidic and/or basic solutions [0089].  Further, as above, Ganzi teaches that it may be desirable to employ the electrodialysis system to operate on an NF retentate for concentration (i.e. to operate on a sulfate-depleted stream).  Because, as above in view of Yang, the acid or base or the like generated by such a unit would be useful including at the membrane of the NF system, it would have been obvious to connect the system to operate as claimed, i.e. to act on the (softened) water of the NF system to further concentrate the monovalent ions, while also generating acid or base as needed for pH control, and feeding those relevant streams back to the NF membrane for pH control at the membrane.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al in view of Ganzi et al, further in view of Raynel et al (US PGPub 2018/0230026 A1).
	Weston and Ganzi teach as above but are silent to the use of an oxygen saturation unit downstream of e.g. the electrodialysis unit and upstream of the electrochlorination electrolyzer.
	However, Raynel teaches chlorination-assisted water purification processes [Abs] and teaches that electrochlorination may typically be carried out under aerobic conditions, because the electrolysis of chloride is facilitated by the addition of oxygen gas and the like [0049] although this must be controlled to control oxidation state and the like [0050].
	It would have been obvious to one of ordinary skill in the art to pvoide an oxygen saturation unit in Weston’s taught system to allow for a controlled addition of oxygen to enhance chlorination while controlling oxidation state and byproduct generation and the like, as discussed by Raynel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777